COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


BEVIN R. ALEXANDER, JR.
                                            MEMORANDUM OPINION *
v.    Record No. 1299-01-3                      PER CURIAM
                                             NOVEMBER 20, 2001
PAMELA CRAIG ALEXANDER


           FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    A. Dow Owens, Judge Designate

           (H. David Natkin; H. David Natkin, P.C., on
           brief), for appellant.

           (David W. Shreve, on brief), for appellee.


      Bevin Alexander (appellant) contends the trial court erred

in:   (1) failing to reduce his child support payments; (2)

awarding child support without considering the child support

guidelines; (3) awarding child support, medical reimbursement and

college expenses without considering his ability to pay; (4)

requiring him to pay out-of-state college expenses; (5) entering a

judgment against him for medical expenses; (6) refusing to modify

the original separation agreement to reflect his change in

circumstances; and (7) awarding appellee attorney's fees.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the trial court.   See Rule 5A:27.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     The parties married on August 6, 1977.       Two children were

born during their marriage:    a daughter, born on May 30, 1982

and a son, born on December 16, 1984.       The parties separated on

April 15, 1994, and "voluntarily entered into a separation

agreement, dated February 6, 1995." 1      On May 23, 1995, the

parties executed an addendum amending, in part, the February 6

separation agreement.   On June 27, 1995, the trial court entered

a divorce decree in which it "affirmed, ratified, approved, and

incorporated" the separation agreement and the addendum.

     The addendum provides, in pertinent part:

               The Husband agrees to pay support for
          the minor children and the Wife in the
          amount of $1,750.00 per month, said amount
          being due in two equal monthly installments
          on the 1st and 15th of each and every month.
          The parties agree that, at the Wife's
          option, the entire amount of support shall
          be treated for tax purposes as child
          support, the Wife reserving the right to
          reallocate the amount as to spousal support
          and child support as the children become
          adults. The parties agree that this amount
          is modifiable upon a showing of change of
          circumstances by either party, but the
          amount of support under any circumstances
          shall not ever be lower than $1,200.00 a
          month even after both children reach the age
          of eighteen (18) years. The parties agree
          that the maximum amount the Husband will pay
          as support to the Wife or combined support
          to the Wife and children will be $2,700.00
          unless his gross income exceeds $100,000.00.
          The parties agree that in calculating the

     1
       This language was taken verbatim from the June 27, 1995
divorce decree, signed by the parties without objection.


                                - 2 -
          support amount, they will not use any
          percentage of support as the basis for any
          future calculation and that, every year on
          the anniversary date of the original
          agreement, they will review the amount of
          support to be paid by the Husband to the
          Wife, exchanging tax returns two (2) weeks
          prior to this reassessment.

           *      *       *       *     *      *       *

               Support, as to the Wife, will continue
          until her death or remarriage. In the event
          of her remarriage, child support will be
          recalculated, but in no event will it be
          lower than $1,200.00 per month or higher
          than $2,700.00, unless the Husband's gross
          income exceeds $100,000.00 a year.

     On October 2, 2000, wife petitioned the trial court to

reinstate the case on the docket and issue a rule to show cause

why husband should not be held in contempt for violating the

terms of the decree.   On October 4, 2000, the trial court

reinstated the case on the docket and ordered husband to appear

on October 16, 2000, to show cause why he should not be held in

contempt for violating the decree.

     On October 11, 2000, the trial court requested "a

designation pursuant to an order of disqualification of all of

the Judges" in the circuit.

     On October 27, 2000, husband filed motions requesting the

trial court to determine his spousal support obligation and to

reduce his child support obligation.

     On November 7, 2000, the Supreme Court designated Judge

Owens to preside over the case.


                               - 3 -
     On December 5, 2000, the trial court conducted a hearing at

which the parties presented evidence.   At the conclusion of the

hearing, the trial court ruled as follows:

          I can see no evidence of any fraud or
          misleading or threats. It's obvious that
          [husband's] income has dropped considerably,
          but when his income was close to what it is
          now he had agreed to pay twenty-seven
          hundred dollars. I think it's quite
          reasonable to continue to require the twelve
          hundred-dollar a month payment and he owes
          an additional four hundred dollars to bring
          it current.

     The trial court also ruled that wife's $702.02 dental bill

"is due" and payable by husband within six months.   It took the

medical bills under advisement.   Regarding college tuition, the

trial court explained,

          [t]here's nothing in the separation
          agreement that says she can't go outside the
          state and that he will only pay a portion of
          her costs if she does go to an in-state
          college. There's nothing unreasonable about
          her selecting the college of her choice that
          she wanted. I will require him to pay his
          pro rata share. One-third of the bonds that
          they hold now will be used for each of the
          succeeding years after this year.

     The trial court found wife's attorney's fees reasonable and

payable by husband, and allowed husband six months to pay them.

The trial court also ordered wife to "provide, through the

school, a letter from the principal" regarding the parties'

son's performance in school.   The trial court directed wife's

attorney to draft an order reflecting the court's ruling.




                               - 4 -
     On January 5, 2001, husband filed objections to the

proposed draft decree and a motion for reconsideration.

     On April 9, 2001, the trial court conducted a hearing on

father's objections and motion for reconsideration.

     On May 4, 2001, the trial court and parties signed a

decree.   On May 17, 2001, the trial court entered a final order.

                  ISSUE I:   CHANGED CIRCUMSTANCES

     Husband contends the trial court erred in refusing to

reduce his spousal support based on changed circumstances.

     Pursuant to Code § 20-109, a trial court may modify the

existing terms of spousal support and maintenance upon the

petition of either party.    However,

           where the parties contract or stipulate to
           the amount of spousal support and that
           agreement is filed without objection prior
           to the entry of the final divorce decree,
           "no decree or order directing the payment of
           support and maintenance for the spouse . . .
           shall be entered except in accordance with
           that stipulation or contract."

Pendleton v. Pendleton, 22 Va. App. 503, 506, 471 S.E.2d 783,

784 (1996) (citations omitted); see Code § 20-109(C).     Code

§ 20-109(C) "inhibits the power of the court to award or

consider modification of the decree to the extent that spousal

support and maintenance are provided for in the incorporated

agreement of the parties."    White v. White, 257 Va. 139, 144,

509 S.E.2d 323, 325 (1999) (citations omitted).      But cf.

Blackburn v. Michael, 30 Va. App. 95, 99, 515 S.E.2d 780, 782


                                - 5 -
(1999) (although parties entered into agreement that was

incorporated into decree, the agreement setting forth amount of

spousal support expressly provided modification "by Court of

competent jurisdiction").

     Despite husband's attempt to attack it, the addendum to the

property settlement agreement was clear, unambiguous and

reflected the parties' intention that although modifiable, "the

amount of support under any circumstances shall not ever be

lower than $1,200.00 a month."    (Emphasis added.)

     In 1995, the year the parties executed the addendum,

husband's 1995 W-2 form reflected income of $62,500.   His 1996

W-2 form reflected income of $49,713.    At the December 2000

hearing, husband estimated his income for the year would be

between $50,000 and $55,000.   That figure is close to the amount

appellant earned when he executed the addendum.   Moreover, in

1996, he made less than what he anticipated his 2000 income

would be, yet managed to comply with the terms of the agreement.

     Although the trial court acknowledged husband's income had

diminished, "'"[c]ourts cannot relieve one of the consequences

of a contract merely because it was unwise . . . [or] rewrite a

contract simply because the contract may appear to reach an

unfair result."'"   Pelfrey v. Pelfrey, 25 Va. App. 239, 245, 487
S.E.2d 281, 284 (1997) (citations omitted); see also Kaufman v.

Kaufman, 7 Va. App. 488, 501, 375 S.E.2d 374, 381 (1988) ("A



                                 - 6 -
court is not at liberty to rewrite a contract simply because the

contract may appear to reach an unfair result.").

     Based on these circumstances, the trial court did not err

in upholding the contractual support obligation.

                     ISSUE II:    CHILD SUPPORT

     Husband contends the trial court made no findings pursuant

to Code § 20-108.2 to justify its award of child support.

     The parties agreed to a unitary amount of support to cover

child and spousal support.   The trial court awarded the minimum

amount of combined support agreed upon, $1,200 per month.   That

amount was above the statutory guidelines figure, and it created

a contractual obligation when the parties executed the addendum.

Accordingly, the trial court did not err in refusing to apply

the child support guidelines.

        ISSUE III:   CHILD SUPPORT, MEDICAL REIMBURSEMENT
                       AND COLLEGE EXPENSES

     Husband contends the trial court failed to consider his

financial ability to pay.    He argues that the trial court failed

to make the required guidelines analysis and it made no

calculations to determine husband's ability to pay.

     As explained above, the unitary support amount was a

contractual obligation that did not contemplate using the

guidelines.   Therefore, the trial court did not err in refusing

to apply the statutory guidelines analysis.




                                 - 7 -
     Husband correctly points out "that the record is devoid of

any calculation by the trial court, in writing or otherwise,

regarding [his] financial situation or his ability to pay

support of any kind."   However, the record fails to show that

husband prepared and presented a financial income and expense

statement for the trial court to review in light of his argument

that he was unable to pay.       See Ferguson v. Commonwealth, 10 Va.

App. 189, 194, 390 S.E.2d 782, 785, aff'd in part, rev'd in

part, 240 Va. ix, 396 S.E.2d 675 (1990) (holding that appellant

has primary responsibility of ensuring that complete record is

furnished to an appellate court so that errors assigned may be

properly decided).

                     ISSUE IV:    COLLEGE EXPENSES

     Husband contends the trial court erred in requiring him to

pay a pro rata share of his daughter's college tuition at an

out-of-state school.

     Paragraph 6 of the initial February 6, 1995 Property

Settlement Agreement, provided, in pertinent part:

          The parties shall contribute, on a pro rata
          basis, according to their financial ability,
          toward the tuition, room and board,
          clothing, books and required fees for up to
          a four (4) year program of undergraduate
          college education or vocational training at
          an institution subject to the parties'
          reasonable right of approval, for both
          children, until either child reaches the age
          of twenty-four (24).




                                   - 8 -
     At the December 5, 2000 hearing, husband argued that he

"actively and vigorously disapproved" of his daughter's choice

to attend an out-of-state school.   Husband contended she was

accepted to Radford, a state-supported school, but she chose not

to attend; moreover, she refused to apply to other

state-supported schools, "particularly Virginia Commonwealth."

He asserted that both of those schools were appropriate for her

to attend and would have been financially more feasible.

     Wife testified that her daughter is currently attending

Appalachian State University, but she "particularly wanted to go

to Guilford College."   The cost for Guilford was $22,386,

whereas the cost for Appalachian State was $12,937.50.    Wife

explained that she agreed to an installment contract with and

made payments to Appalachian State without any contributions

from husband.

     Finding nothing in the "separation agreement that says [the

daughter] can't go outside the state and that he will only pay a

portion of her costs if she does," and finding "nothing

unreasonable about her selecting the college of her choice," the

trial court required husband to pay his pro rata share.

     Based on the terms of the agreement and the facts adduced

at the hearing, the trial court did not err in so holding.

Moreover, we find no reversible error in the trial court

directing the parties to calculate their pro rata shares



                               - 9 -
according to the most recent incomes reported on their

respective W-2 forms.

              ISSUE V:   PAYMENTS FOR MEDICAL EXPENSES

     Wife presented evidence that, from October 1995 until

September 30, 2000, she paid dental premiums totaling $1,702.20

for the children.   From 1995 until 2000, wife paid an additional

$4,534 for various medical bills.   Wife was never reimbursed by

husband for those expenses.

     Paragraph 8 of the February 1995 agreement provides that

husband would "maintain health insurance" for the children.

That paragraph further provided, "Any medical, dental or

orthodontic expenses not covered by such insurance in excess of

a yearly amount of $300.00 shall be paid by the Husband."

     Under the contract incorporated into the decree, husband

was obligated to pay the medical expenses as a unitary support

payment to wife.    The fact that wife waited several years to ask

for the money did not lessen husband's obligation to pay it.

     "Husband may not invoke the principles of estoppel or

laches to bar rights granted to wife by the lawful decree

. . . ."   Martin v. Bales, 7 Va. App. 141, 147, 371 S.E.2d 823,

826 (1988).   See also Johnson v. Johnson, 1 Va. App. 330, 332,

338 S.E.2d 353, 354 (1986) (stating same).

     Husband also contends the trial court improperly admitted

and relied on inadmissible hearsay regarding husband's

obligation to pay for his son's continued prescriptions for

                               - 10 -
Ritalin.   At the December 5, 2000 hearing, husband argued that

he never had any input into whether his son should continue to

take Ritalin.   He explained, "I understand why there is an

argument for using Ritalin to control him in school," however,

husband contended he always objected to use of the drug.

     Wife testified that the parties' son had been diagnosed as

having an "attention deficit hyperactivity disorder" for which

Dr. Milanovich has been prescribing Ritalin since fourth grade.

At the time of the hearing, the son was in tenth grade.

According to wife, "h]e has not had behavior problems since he

has been" taking Ritalin, and it has "helped him tremendously."

According to wife, Ritalin has enabled the son to better "focus

his attention" and "complete tasks. . . . without being

distracted."    Wife averred that the son only takes Ritalin

"during school hours" and that she has discontinued providing

Ritalin to her son at night and during the weekends.   Although

she is able to deal with the son's louder and busier behavior on

the weekends when he doesn't take Ritalin, the school is unable

to deal effectively with the son if he does not take it.

According to wife, each time the son forgot to take his Ritalin,

the school contacted her regarding poor behavior.

     Before ruling, the trial court indicated it would take the

past medical bills for Ritalin under advisement.    It directed

wife "to provide, through the school, a letter from the

principal saying anything that he has observed about [the son]."

                               - 11 -
On January 25, 2001, wife filed with the clerk's office a letter

from the son's principal, Susan Morrison.    Morrison advised that

the son's "academic progress indicates that he appears to be

very successful while on the medication."    "As a professional,"

Morrison was "concerned about taking him off medication."    On

March 9, 2001, wife filed a letter from Dr. Milanovich detailing

the son's history in school before and after taking Ritalin for

ADHD symptoms.   Dr. Milanovich noted that the son "continues to

be successful academically" taking a single dose of Ritalin in

the morning before school.

     At the April 9, 2001 hearing, husband sought to strike

Dr. Milanovich's letter because he received it too late and

because it was inadmissible hearsay.     The trial court refused to

strike the letter but allowed husband's attorney's request for

an "opportunity to address the issues raised in those letters."

Husband declined the trial court's invitation to call and

cross-examine Dr. Milanovich.    As to the Ritalin, the May 4,

2001 decree included the following:

          The additional sum of $299.00, which
          represents the cost of Ritalin for the
          parties' minor child, Craig Alexander, is
          taken under advisement for a period of
          thirty (30) days from April 9, 2001 for the
          Defendant to submit such further evidence
          thereon as he may be advised. . . . If the
          defendant submits additional evidence and
          requests a hearing before May 9, 2001
          judgment will not be entered on the amount
          of $299.00 representing the cost of Ritalin.
          However, if no motion is made or further


                                - 12 -
             evidence submitted judgment in the amount of
             $299.00 will be entered as of May 10, 2001.

     By order dated May 17, 2001, the trial court noted that the

parties no longer "wished to pursue the motions, which they have

previously filed."    It then ruled that the May 4, 2001 decree

was final.

     Appellant had an opportunity to call and cross-examine

Dr. Milanovich, and he had the opportunity to submit evidence to

rebut the letters.    He chose not to do so.    Accordingly, the

trial court did not err in admitting and considering the letters

from the principal and the doctor.

               ISSUE VI:   REFUSAL TO MODIFY THE ORIGINAL
                           SEPARATION AGREEMENT

     Husband contends the trial court erred in refusing to allow

him to present evidence attacking the contract on the basis that

the terms were ambiguous and the alleged lack of intent to pay

spousal support until wife remarried or dies.

     The trial court found no evidence of fraud, duress or

coercion in the execution of the agreement.      Moreover, as

explained in I., supra, the agreement between the parties that

was incorporated into the decree was unambiguous and clearly

articulated the parties' intentions.      "The general rule in

Virginia is that parol evidence of prior stipulations or oral

agreements is inadmissible to vary, contradict, or explain the

terms of a complete, unambiguous, unconditional written

contract."     Price v. Taylor, 251 Va. 82, 86-87, 466 S.E.2d 87,

                                 - 13 -
89 (1996).   Accordingly, the trial court did not err in refusing

to hear parol evidence intended to modify the agreement.

                    ISSUE VII:    ATTORNEY'S FEES

     During the December 5, 2000 hearing, wife introduced,

without objection, an itemized statement detailing her

attorney's fees.   The trial court found attorney's fees of

$2,981.50 "reasonable" and awarded that amount to wife.

     The trial court has broad discretion so long as the

attorney's fees award is reasonable under the circumstances.

Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558

(1987); McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d
159, 162 (1985).   Based on the circumstances and equities of

this case, we cannot say the trial court abused its discretion

in making this award.    Accordingly, the trial court did not err.

     For the foregoing reasons, the decision of the trial court

is summarily affirmed.

                                                           Affirmed.




                                 - 14 -